Citation Nr: 1147274	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran) and R.M.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1961 to December 1964.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, a travel board hearing was held at the RO before a Member of the Board who has since left.  A transcript of the hearing is associated with the Veteran's claims file.  The Veteran was notified and afforded the opportunity for a second hearing, but has not elected to appear at an additional hearing.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma of weapons fire while on active duty.  

2.  On examination in April 2010, the Veteran's audiometric pure tone thresholds met the VA criteria for bilateral hearing loss disability.  

3.  The Veteran's bilateral hearing loss is related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran has current bilateral hearing loss disability that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A February 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has been afforded VA medical examinations in connection with his claim, most recently in April 2011, pursuant to remand by the Board.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinion obtained is adequate. The opinion was provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  During the Board hearing in April 2010, he testified that during service he was exposed to the acoustic trauma of weapons fire, including five inch cannons that were located approximately 10 feet from the Veteran's duty station onboard ship.  The Board, in the April 2010 remand, found the Veteran's testimony regarding acoustic trauma in service to be credible, and service connection for tinnitus has been established on the basis of acoustic trauma exposure during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

As noted, the Veteran's contentions regarding his acoustic trauma exposure during service have been recognized by VA.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma of weapons fire while on active duty.  

After complete review of the record, the Board finds that in April 2010 the Veteran manifested bilateral hearing loss of such severity that the VA criteria for hearing loss disability were met.  It is noted that a necessary element for establishing a claim for service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C. § 1110 requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's STRs do not show complaints or manifestations of hearing loss in either ear.  The Veteran was not afforded audiometric testing during service.  Hearing tests by whispered voice at entry and separation from service showed hearing of 15/15 in each ear.  Audiometric testing performed in connection with the Veteran's reserve duty was normal in 1985 and 1986.  Testing in 1987 showed was normal except for a threshold of 30 dB at 500 hertz in the right ear.  Testing in 1992 showed normal pure tone thresholds from 500 to 4000 hertz in each ear.  

Audiometric testing performed at a private facility in January 1998 showed normal hearing at all tested frequencies.  Testing in May 1998 showed pure tone thresholds of 20 dB or less at all tested frequencies from 250 to 4000 hertz and an elevated threshold in the left ear at 6000 hertz.  

The record contains four audiometric evaluations, two conducted by VA and two conducted by a private audiologist, R.M., who also testified at the Board hearing in April 2010.  In his testimony and in March 2007 and April 2010 letters, the Veteran's private audiologist rendered opinions that the Veteran had moderate- to-mild-to-severe mixed hearing loss that was more likely than not due to damaging noise exposure while the Veteran was on active duty.  Audiometric testing accompanied the letters.  

In March 2007 the testing by the private audiologist showed pure tone thresholds as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
20
15
15

10
Left Ear
30
30
15

20

Speech recognition levels were 100 percent correct in the right ear and 100 percent correct in the left ear.  

Testing by the private audiologist in April 2010 showed pure tone threshold levels to be as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
35
20
10

45
Left Ear
50
25
20

35

Speech recognition scores were 100 percent in the right ear and 88 percent in the left ear.  In the April 2010 statement that accompanied these audiometric testing results, the private audiologist stated that the Veteran should undergo a Maryland CNC test to fully evaluate the speech discrimination ability.  

During the course of the Veteran's appeal, two VA audiometric evaluations were conducted.  Testing performed in July 2007 showed pure tone thresholds to be as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
25
15
10
10
30
Left Ear
25
20
15
15
30

Speech recognition scores using Maryland CNC testing were 96 percent in the right ear and 100 percent in the left ear.  

Audiometric testing conducted by VA in April 2011 showed pure tone thresholds to be as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
35
25
15
20
35
Left Ear
35
15
10
10
35

Speech recognition scores using Maryland CNC testing were 94 percent in the right ear and 94 percent in the left ear.  The diagnosis was hearing loss that was not disabling per 38 C.F.R. § 3.385.  The examiner rendered an opinion that the Veteran's hearing loss between 6000 and 8000 hertz was at least in part as likely as not caused by or the result of noise exposure while the Veteran was in service.  

The April 2010 audiometric test scores (45 dB at the 4000 Hertz range in the right ear, and 50 dB at the 500 Hertz range in the left ear) show a hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  While the later VA audiology examination report in April 2011 does not show audiological measures that strictly meet the definition of hearing loss disability of 38 C.F.R. § 3.385, both the audiometric test scores and the speech recognition scores show hearing  loss that is very close to meeting the definition of disability for VA compensation purposes.  In both ears, two of the Hertz ranges is at least 26 decibels, and the speech recognition test results are 94 percent in both ears, just one percentage from the 93 percent required to show hearing loss disability.  

Based on this evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran has current bilateral hearing loss disability according to 38 C.F.R. § 3.385 for which service connection may be granted.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current bilateral hearing loss disability according to 38 C.F.R. § 3.385 for which service connection may be granted.  See also McClain v. Nicholson, 21 Vet. App. 319   (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative). 

On the question of relationship of current hearing loss disability to service, the weight of the evidence demonstrates that the current bilateral hearing loss disabilities are related to the noise exposure in service.  The March 2007 and April 2010 letters reflect the opinions that the Veteran's hearing loss was more likely than not due to damaging noise exposure while the Veteran was on active duty.  An 

April 2011 VA opinion was that the Veteran's hearing loss (between 6000 and 8000 hertz) was at least in part as likely as not caused by or the result of noise exposure while the Veteran was in service.  For these reasons, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


